DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance: The best prior art reference of record, Yamamoto (US 2016/0218718), teaches a vibration device (figures 8 and 12) comprising:
a base (1100a) including a semiconductor substrate (see substrate in middle of container) having a first surface that is a front surface (top) and a second surface that is a rear surface (bottom) and a through electrode (connecting 1 and 3) that passes through a portion between the first and second surfaces (top and bottom); and
a vibrator (3) fixed to the first surface via an electrically conductive joining member (see joining member in figure 12),
wherein components (in 1; see details in figures 1 and 8) below are placed at the second surface (bottom),
an oscillation circuit (10) that is electrically coupled to the vibrator via the through electrode and generates an oscillation signal by causing the vibrator to oscillate,
a temperature sensor circuit (41),
a temperature compensation circuit (40) that performs temperature compensation on the oscillation signal based on an output from the temperature sensor circuit, and
an output buffer circuit (30) that outputs a clock signal based on the temperature compensated oscillation signal, and
a distance between the output buffer circuit (30) and the through electrode (at XO in figure 8) is Dbx1, and a distance between the temperature sensor circuit (41) and the through electrode (at XO in figure 8) is Dsx1.
Yamamoto fails to teach “Dsx1 < Dbx1”, as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 7, 2022